NO. 12-21-00003-CR
                             IN THE COURT OF APPEALS
                  TWELFTH COURT OF APPEALS DISTRICT
                                         TYLER, TEXAS


IN RE:                                                §

LARRY DELTON WARREN,                                  §       ORIGINAL PROCEEDING

RELATOR                                               §

                                     MEMORANDUM OPINION
                                         PER CURIAM
           Larry Delton Warren, acting pro se, filed this original proceeding to complain of
Respondent’s failure to forward his notice of appeal in trial court cause number 31182 to this
Court. 1
           This Court possesses jurisdiction to issue a writ of mandamus against a district clerk for
failure to forward to this Court a notice of appeal delivered to the clerk for filing because such is
necessary to enforce our jurisdiction. In re Talkington, No. 12-07-00272-CR, 2007 WL
2178551, at *1 (Tex. App.—Tyler July 31, 2007, orig. proceeding) (mem. op., not designated for
publication); see Ex parte Sanders, No. WR-80,356-01, 2013 WL 5872901, at *1 (Tex. Crim.
App. Oct. 30, 2013) (order, not designated for publication) (per curiam); see also In re Foster,
No. 14-16-00698-CR, 2016 WL 5853282, at *1 (Tex. App.—Houston [14th Dist.] Oct. 6, 2016,
orig. proceeding) (mem. op., not designated for publication) (per curiam); In re Smith, 263
S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding). In the present case,
however, Respondent forwarded the notice of appeal to this Court and the appeal has been
assigned appellate cause number 12-21-00006-CV. Because the notice of appeal has now been
filed with this Court, Relator has received the relief requested and this complaint is now
moot. See In re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014) (orig. proceeding) (there
is nothing to mandamus when relief sought has become moot); see also In re Gilmer, No. 12-20-

          Respondent is the Honorable Teresia Coker, Anderson County District Clerk. The State of Texas is the
           1

Real Party in Interest.
00120-CR, 2020 WL 2177227, at *1 (Tex. App.—Tyler May 6, 2020, orig. proceeding) (mem.
op.); In re Andrews, No. 12-19-00015-CR, 2019 WL 210815, at *1 (Tex. App.—Tyler Jan. 16,
2019, orig. proceeding) (mem. op., not designated for publication) (per curiam). Accordingly,
we dismiss the petition for writ of mandamus as moot.
Opinion delivered January 13, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          JANUARY 13, 2021

                                        NO. 12-21-00003-CR



                                  LARRY DELTON WARREN,
                                          Relator
                                            V.

                                         TERESIA COKER,
                                            Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Larry
Delton Warren; who is the relator in appellate cause number 12-21-00003-CR and the defendant
in trial court cause number 31182, formerly pending on the docket of the 349th Judicial District
Court of Anderson County, Texas. Said petition for writ of mandamus having been filed herein
on January 5, 2021, and the same having been duly considered, because it is the opinion of this
Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED
that the said petition for writ of mandamus be, and the same is, hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.



                                                     3